Title: To Alexander Hamilton from Tench Coxe, 18 October 1794
From: Coxe, Tench
To: Hamilton, Alexander


Treasury Department, Revenue Office, October 18, 1794. “I have the honor to inclose to you a letter from the Superv. of Maryland on account of the pay of Genl. Smith’s Detachment.… I have sent a copy to the Secy. at War and also because the agency of this office for the War Departmt. having been interfered with by some operations of other agents not made known to me, I am without the necessary knowledge of what has been done in order to determine now what ought to be done. I wish to be immediately informed of any thing wh. it may be useful or necessary for me to do.…”
